Title: 11th.
From: Adams, John Quincy
To: 


       The weather begins to grow Cold: and the winter is advancing with hasty strides. In the afternoon I went down to Mr. White’s, but they were all gone out: Went and spent half an hour at Mr. Blodget’s, then return’d home. I accompanied the inseparables Nancy, and Debby, to Judge Sargeants, where we remain’d all the evening. Those two girls in particular, ate such a quantity of peaches, as astonished me. I should not have thought that five persons could devour so many in one Evening. From thence we went to see Miss Perkins home, and after staying there a quarter of an hour, retired to our Respective Stations. Mr. Osgood accompanied Miss Nancy home, and I Miss T. Sargeant, who spends a great part of her time with Mrs. Payson her Sister, who is in poor Health. I expect to hear to morrow that Miss Nancy cannot leave her Chamber. Oh! Prudence, what a charming virtue art thou! But how few are so happy as to possess thee!
      